Citation Nr: 0938654	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  04-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for 
lumbosacral strain with degenerative joint disease, rated 20 
percent from November 17, 2002, and 40 percent from August 
20, 2004.

2.  Entitlement to an increased initial rating for 
degenerative joint disease of the left knee, rated 10 percent 
disabling.

3.  Entitlement to an increased initial rating for 
degenerative joint disease of the left knee with limitation 
of motion, rated 10 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.

5.  Entitlement to service connection for a right knee 
disorder.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1972 and from January 1991 to April 1991, with 
various other verified and unverified periods of active duty 
for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Veteran testified at a hearing before the 
undersigned in December 2007.  The appeal was remanded for 
additional development in February 2008.

The claims for increased initial ratings for the left knee 
disabilities and the back disability, and the claim for 
service connection for a right knee disorder are all 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  An August 1973 Board decision which denied the Veteran's 
claim of entitlement to service connection for a right knee 
disorder was a final decision.

2.  The Veteran submitted new evidence of a medical nexus 
between a right knee disorder and service, which is evidence 
related to an unestablished fact necessary to substantiate 
the claim.


CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for a right knee has been 
presented and the claim is reopened.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a right knee disorder is related to 
service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009) 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is reopening the claim to reopen.  Thus, no further 
discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was first denied in an August 1973 Board 
decision because there was no evidence, at that time, of a 
knee disability.  Evidence in the claims file prior to that 
decision included service treatment records and a 1972 VA 
examination.  New evidence submitted since that decision 
includes VA examinations and private medical records.  In 
particular, this new evidence includes a July 2009 statement 
from a private provider which states that the Veteran's right 
knee disorder could be a result of service.  This evidence 
was not previously submitted, and is therefore "new."  As 
the evidence provides a nexus between the disorder and 
service, a fact not previously established, it is considered 
"material."  New and material evidence has therefore been 
submitted, and the claim for service connection for a right 
knee disorder is reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right knee disorder is reopened.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

As there is now medical evidence suggesting that a right knee 
disorder may be related to service, a VA examination is 
needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(VA must provide a medical examination when it is necessary 
to decide the claim).

In regards to the claims for increased evaluations for two 
left knee disabilities and a back disability, the last VA 
examinations for these disabilities were in June 2007.  
Private medical records indicate that both disabilities have 
gotten progressively worse.  As such, new VA examinations are 
needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(holding a 23-month old psychiatric examination too remote in 
time to adequately support the Board's decision in an appeal 
for an increased rating).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the back disability, left 
knee disability, and right knee 
disorder.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical and assign all 
relevant diagnoses.

Range of motion should be provided for 
the back and left knee, including a 
notation of where pain begins.  Any 
additional functional impairment should 
be noted.

The examiner should state whether the 
right knee disorder is at least as 
likely as not related to service or to 
the left knee disability or another 
service-connected disorder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


